
	

114 SRES 89 ATS: Congratulating the Oregon Shakespeare Festival on its 80th year.
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 89
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2015
			Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Oregon Shakespeare Festival on its 80th year.
	
	
 Whereas 2015 marks the 80th anniversary of the Oregon Shakespeare Festival, a major theater arts organization in Ashland, Oregon, founded by Angus L. Bowmer in 1935;
 Whereas the Oregon Shakespeare Festival is one of the oldest and largest professional nonprofit theaters in the United States;
 Whereas Samuel Johnson wrote that William Shakespeare is “above all writers, at least above all modern writers … the poet that holds up to his readers a faithful mirror of manners and of life”;
 Whereas William Shakespeare has had an extraordinary impact on culture and politics in the United States, including in the Senate;
 Whereas the Tony Award-winning Oregon Shakespeare Festival includes performances not only of the works of Shakespeare but also of the works of classic and contemporary playwrights;
 Whereas since its founding, the Oregon Shakespeare Festival has presented, on its Ashland, Oregon stages, 29,300 performances to more than 15,000,000 audience members;
 Whereas the Oregon Shakespeare Festival serves as a cornerstone of the economy of southwest Oregon and the entire Pacific Northwest, providing jobs for more than 500 individuals and nearly 700 volunteers and attracting tourists throughout the United States and the world; and
 Whereas the Oregon Shakespeare Festival is committed to the inclusion of diverse people, ideas, cultures, and traditions: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Oregon Shakespeare Festival on its 80th year;
 (2)recognizes and commends the cultural, economic, and social value provided by the work of the Oregon Shakespeare Festival; and
 (3)expresses support for the continued success of the Oregon Shakespeare Festival.  